Citation Nr: 0514648	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  98-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee disability, status post left knee surgery, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
patellofemoral arthritis, currently rated as 10 percent 
disabling.  

3.  Entitlement to service connection for back disability on 
a direct basis or as secondary to service-connected knee 
disabilities.  

4.  Entitlement to service connection for bilateral hip 
disability on a direct basis or as secondary to service-
connected knee disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Air Force 
from February 1973 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied entitlement to increased 
evaluation and continued the veteran's left knee disability 
rating of 30 percent assigned under Diagnostic Code 5257 as 
well as continued the veteran's right knee disability rating 
of 10 percent assigned under Diagnostic Code 5257.  In 
addition, the RO denied the veteran's claims for entitlement 
to service connection for back and bilateral hip disabilities 
as secondary to his service-connected knee disabilities in 
the January 1998 rating decision.  

The veteran had hearings at the RO: with a hearing officer in 
December 1998 and with the undersigned Judge in October 2004.  

The issues of entitlement to service connection for a back 
disability on a direct basis or as secondary to service-
connected knee disabilities and entitlement to service 
connection for a bilateral hip disability on a direct basis 
or as secondary to service-connected knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran's left knee disability, classified as status 
post left knee surgery, is manifested by instability, 
osteoarthritis shown by x-ray and MRI studies, pain on 
motion, essentially full extension and limitation of flexion 
no more than to 75 degrees, crepitus, and swelling.

3. The veteran's right knee patellofemoral arthritis is shown 
by x-ray evidence and is manifested by pain on exertion, 
stiffness, and full extension and limitation of flexion no 
more than to 120 degrees.       


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for status post left knee surgery are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5299-5257 (2004).

2. The criteria for the assignment of a separate rating of 10 
percent for traumatic arthritis of the left knee are met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for right knee patellofemoral arthritis are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5099-5010 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claims - Right and Left Knee 
Disabilities

Service connection was granted for left knee internal 
derangement with limited motion by a December 1974 rating 
decision, which assigned a 10 percent rating for this 
disability, using Diagnostic Code 5257, effective from June 
1974.  An April 1993 rating decision increased the evaluation 
using Diagnostic Code 5257 to 30 percent rating, effective 
from January 1991.  

Service connection was granted for right knee patellofemoral 
arthritis by the RO in an April 1991 rating decision, which 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective from January 1991.  

The veteran has appealed a January 1998 rating decision that 
continued these two ratings.  

In May 1998, the veteran underwent anterior cruciate ligament 
reconstruction and partial lateral meniscectomy.  In an 
August 1998 rating decision, the RO assigned the veteran a 
temporary total disability evaluation effective May 20, 1998 
based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30.  Finally, the RO 
continued the 30 percent disability evaluation for the 
veteran's left knee disability, effective from August 1, 
1998.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993)(where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The RO recharacterized the veteran's left knee disability in 
August 1998 as status post left knee surgery. The most recent 
rating decision, in October 2004, uses Diagnostic Code 5010-
5257 for the left knee and 5099-5010 for the right knee.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2004).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits for 
all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the veteran's service-
connected left knee disability is rated as the analogous 
condition of other impairment of the knee with recurrent 
subluxation or lateral instability under Diagnostic Code 5257 
and under Diagnostic Code 5010 for traumatic arthritis.  In 
addition, the veteran's service-connected right knee 
disability is rated as the analogous condition of traumatic 
arthritis under Diagnostic Code 5010.

In addition, in the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2004).  
The hyphenated diagnostic code for the veteran's left knee 
disability in this case indicates that other impairment of 
the knee with recurrent subluxation or lateral instability 
under Diagnostic Code 5257 is a residual condition.  The 
hyphenated diagnostic code for the veteran's right knee 
disability indicates that traumatic arthritis of the knee 
under Diagnostic Code 5010 is a residual condition.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).


Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2004).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the veteran's complaints of pain, 
stiffness, locking, swelling, and limitation of motion 
associated with his service-connected knee disabilities, and 
the effects of pain have been taken into consideration in 
rating the disabilities, as discussed below.  The veteran, 
however, has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his knee disabilities.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.71a 
with respect to the current severity of his knee 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

Entitlement to an Increased Evaluation for Left Knee 
Disability 

The veteran's service-connected left knee disability is 
currently rated as 30 percent under Diagnostic Codes 5010-
5257.  In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board notes that the current 30 percent 
rating under Diagnostic Code 5257 is the maximum rating 
available using that diagnostic code.  Nonetheless, the Board 
has considered whether a higher, or a separate, compensable 
rating, could be assigned using another appropriate 
diagnostic code.  The Board concludes that medical evidence 
of record supports the assignment of a separate rating of 10 
percent, and no higher, for the veteran's service-connected 
left knee disability based on limitation of motion caused by 
traumatic arthritis of the left knee that is demonstrated by 
x-ray evidence.

VA examination reports dated in October 1997, January 1999, 
and June 2003 as well as a July and September 1998 VA 
treatment notes have shown findings of range of motion from 
zero to 75 degrees, -10 to 100 degrees, zero to 110 degrees, 
5 to 110 degrees, and 3 to 108 degrees.  There are no range 
of motion findings of record that would warrant a compensable 
rating under either Diagnostic Code 5260 or 5261 for the 
veteran's service-connected left knee disability.  See also 
VAOPGCPREC 9-2004 (Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint).

As for Diagnostic Codes 5003 and 5010, the Board notes that, 
in this case, the June 2003 VA examination report referred to 
an April 2003 magnetic resonance imaging (MRI) report of the 
veteran's left knee which showed advanced osteoarthritis.  
Previously, an x-ray in 1997 had shown mild degenerative 
changes.  As discussed above, the veteran's left knee range 
of motion findings in multiple VA examination reports and 
treatment notes are deemed noncompensable under Diagnostic 
Codes 5260 and 5261.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
April 2000 VA examination report, the examiner noted that 
range of motion testing was inconclusive due the veteran's 
complaints of pain during motion testing.  The veteran also 
noted that he suffered from occasional swelling in his left 
knee in the December 1998 hearing transcript and the June 
2003 VA examination report.  Based on the evidence of record, 
the veteran is entitled to the assignment of a separate 10 
percent rating under Diagnostic Code 5003 for x-ray evidence 
of traumatic arthritis with limitation of motion.

Under Diagnostic Code 5257, the Board notes that, in this 
case, the veteran is already assigned the maximum allowable 
rating of 30 percent for severe instability of the left knee.  
Nonetheless, the Board is not free to ignore the effects of 
pain.  The Board notes that the veteran has continually 
complained of left knee pain in the medical evidence of 
record.  An evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left knee disability to 
the extent that would support the assignment of an increased 
rating.  In the June 2003 examination report, the veteran 
indicated that he did not suffer from fatigability or lack of 
endurance and noted that he was able "to live with his 
condition".  In the October 2004 hearing transcript, the 
veteran indicated that he had not sought treatment for his 
knee disabilities since June 2003 and also noted his knee 
disabilities did not limit his walking or interfere with his 
current employment as a counselor.  While the veteran's pain 
must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
As a final matter, the Board acknowledges that atrophy of 2 
centimeters in the left quadriceps muscle was noted in the 
January 1999 VA examination report.  However, an additional 
VA examination report dated in April 2000 indicated that the 
veteran's thigh musculature was the same in each leg.  In 
addition, multiple VA treatment records and an additional 
June 2003 VA examination report did not indicate any findings 
of atrophy due to the veteran's left knee disability.  After 
considering the effects of the pain on movement, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5256 through 5263 have not been met.  However, the criteria 
for the assignment of a separate 10 percent rating under 
Diagnostic Code 5003 for traumatic arthritis shown by x-ray 
with limitation of motion has been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or any additional separate rating for the veteran's service-
connected left knee disability under the Schedule.  The 
veteran's reports of left knee pain, locking on exertion, 
swelling, and limitation of motion do not meet or more nearly 
approximate the criteria for an increased or additional 
separate compensable rating under Diagnostic Codes 5256 
through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a (2004).

Finally, the Board will also consider whether a separate, 
compensable evaluation is warranted for the surgical scar.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g)(West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for a left knee scar, status 
post left knee surgery in May 1998.  The Board therefore 
finds that the veteran will not be prejudiced by the 
consideration of the revised rating criteria for scars.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804 (effective prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars, which are shown to painful and tender on objective 
demonstration.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003), a 10 percent evaluation is warranted for superficial 
scars that are painful on examination.  In this case, the 
veteran complained of numbness over his left knee scar in the 
January 1999 VA examination report.  However, the examiner 
noted that the scar was well healed with no complaints of 
tenderness.  In addition, none of the medical evidence of 
record shows complaints or findings of pain or tenderness 
concerning the veteran's left knee scar.  Therefore, the 
Board finds that there is no evidence to show that the 
veteran has compensable manifestations of his left knee scar 
under any version of 38 C.F.R. § 4.118.  Consequently, the 
assignment of a separate 10 percent evaluation for a left 
knee postoperative scar is not warranted.

Entitlement to an Increased Evaluation for Right Knee 
Patellofemoral Arthritis

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The Board finds that the competent medical 
evidence of record does not support the assignment of an 
increased rating for the veteran's service-connected right 
knee disability, which is currently rated as 10 percent under 
Diagnostic Codes 5099-5010.

As for Diagnostic Codes 5003 and 5010, the Board notes that, 
in this case, the veteran already has a compensable 10 
percent rating for arthritis shown by x-ray with limitation 
of motion assigned under Diagnostic Code 5003.  This cannot 
be combined with another 10 or 20 percent rating under 
Diagnostic Code 5003.  Nonetheless, the Board will consider 
whether higher, or separate compensable ratings are 
appropriate under other diagnostic codes.

VA examination reports dated in January 1999 and June 2003 
have shown findings of range of motion including full range 
of motion and zero to 120 degrees.  There are no range of 
motion findings of record that would warrant a compensable 
rating under either Diagnostic Code 5260 or 5261 for the 
veteran's service-connected right knee disability.  See also 
VAOPGCPREC 9-2004 (Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint).

The Board has also considered whether the veteran's service-
connected right knee disability may be rated under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.  Instability and 
subluxation were not demonstrated on clinical evaluation in 
any of the VA examination reports dated in January 1999 and 
June 2003, nor in any other VA treatment records.  Therefore, 
the Board concludes that a preponderance of current medical 
evidence does not support the assignment of a separate rating 
under Diagnostic Code 5257 on the basis of the presence of 
instability or subluxation.

As noted above, the Board is not free to ignore the effects 
of pain.  The Board notes that the veteran has continually 
complained of right knee pain and stiffness in the medical 
evidence of record.  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain. The 
record, however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's 
right knee disability to the extent that would support the 
assignment of an increased rating.  In the June 2003 VA 
examination report, the veteran complained of weather-related 
stiffness and pain on exertion in his right knee.  The 
examiner noted that the veteran suffered from "inconsistent 
flare-ups" and "very minimally involved arthritis" but did 
not have any crepitus, locking, instability, or effusion in 
his right knee.  In the October 2004 hearing transcript, the 
veteran indicated that he had not sought treatment for his 
knee disabilities since June 2003 and also noted his knee 
disabilities did not limit his walking or interfere with his 
current employment as a counselor.  While the veteran's pain 
must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
After considering the effects of the pain, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the disabling 
effects of pain do not equate to either limitation of flexion 
to 30 degrees or limitation of extension to 15 degrees or 
greater, so as to support a rating higher than 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5003 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or an additional separate rating for the veteran's service-
connected disability of right knee patellofemoral arthritis 
under the Schedule.  The veteran's reports of right knee pain 
and stiffness do not meet or more nearly approximate the 
criteria for an increased or separate compensable rating 
under Diagnostic Codes 5003 through 5263.  See 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the veteran's service-
connected right and left knee disabilities.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for a greater rating have not been shown.  
In addition, it has not been shown that the service-connected 
right and left knee disabilities alone have required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  Evidence of record shows that 
the veteran indicated in the October 2004 hearing transcript 
that his knee disabilities as well as other disabilities 
affect his employment as a counselor by limiting the amount 
of time he can sit at his desk but do not limit his 
functioning at work.  In this case, there is no evidence of 
record that indicates the veteran's service-connected right 
and left knee disabilities produce a marked interference with 
his employment.  For these reasons, the assignment of 
extraschedular ratings for the veteran's right and left knee 
disabilities is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to increased evaluations for right and left knee 
disabilities.  With regard to requirement (1), above, the RO 
sent the veteran a VCAA notice letter in June 2003.  The 
letter informed him of what was needed to establish 
entitlement to increased evaluations.  With regard to 
requirements (2) and (3), the Board notes that the June 2003 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the June 2003 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the June 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claims.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, with respect to his claims for 
higher disability evaluations.  In addition, the RO issued 
him a SSOC in August 2003 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in June 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that June 2003 letter as well as the August 
2003 SSOC issued by the RO were sent to the appellant after 
the RO's January 1998 rating decision that is the basis of 
the veteran's appeal.  In this case, the VCAA was enacted 
after the original AOJ adjudication of the claims in 1998.  
The Court specifically stated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) that an appellant has the right to 
remand where VCAA content-complying notice had not been 
provided.  However, the Court recognized that the RO did not 
err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the June 2003 letter by the RO fully complied with 
the requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a 
supplemental statement of the case issued in August 2003.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the June 2003 letter as well as the 
August 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the June 2003 letter as well as the August 2003 
SSOC issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records 
identified by the veteran.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

An evaluation higher than 30 percent for status post left 
knee surgery is denied.  

A separate 10 percent rating for left knee arthritis with 
limitation of motion is granted, subject to the regulations 
applicable to the payment of VA monetary awards.

An increased evaluation for right knee patellofemoral 
arthritis is denied.  


REMAND

The Board notes that the June 2003 letter sent to the veteran 
by the RO references the VCAA and what the evidence must show 
in order for him to establish entitlement to an increased 
rating and entitlement to service connection on a direct 
basis.  It does not, however, discuss what evidence is needed 
to show entitlement to service connection for bilateral hip 
and back disabilities as secondary to service-connected knee 
disabilities.  Therefore, the Board finds that the content of 
the June 2003 letter is insufficient to meet the standard for 
VCAA notice, as set forth by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), concerning the veteran's 
claims for secondary service connection for bilateral hip and 
back disabilities.  

In the October 2004 hearing transcript, the veteran indicated 
that he received treatment from a private physician for 
"whiplash" after a motor vehicle accident around February 
2000.  He indicated that this private orthopedic physician 
had obtained MRI reports of his back and had treated him for 
his claimed back disability.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  
In addition, VA outpatient treatment records as well as the 
June 2003 VA examination report refer to MRI and radiology 
reports concerning the veteran's claimed disabilities that 
need to be associated with the claims file.  

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim. See 38 
C.F.R. § 3.159(c)(4) (2004).  In this case, the Board finds 
it necessary to obtain an additional VA medical opinion for 
the purposes of determining whether the veteran's claimed 
bilateral hip and back disabilities were aggravated by his 
service-connected knee disabilities.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If another examination is needed to obtain the medical 
opinion requested, the veteran is hereby notified that it is 
his responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examinations 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Provide VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) and include 
the following information:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claims for service 
connection for bilateral hip and back 
disabilities as secondary to service-
connected knee disabilities; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

2.  Request that the veteran complete any 
necessary releases authorizing VA to 
request his medical records from the 
private health care provider identified 
in the October 2004 hearing transcript as 
the physician who provided treatment for 
"whiplash" during the period from 
January 2000 to the present.  Obtain 
records from any health care provider the 
veteran identifies.

3.  Obtain any outpatient treatment 
records, including MRI and radiologic 
reports, for the veteran's bilateral hip 
and back disabilities from the VA Medical 
Center in Northport, NY for the time 
period from April 2003 to the present.

4. Thereafter, send the veteran's claim 
file and a copy of the REMAND to the June 
2003 VA examiner for a clarification 
opinion.  After reviewing the veteran's 
claims file, the examiner should express 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
diagnosed bilateral hip and back 
disabilities are proximately aggravated 
by the service-connected knee 
disabilities (that is, that an increase 
in the veteran's bilateral hip and back 
disabilities is proximately due his 
service-connected knee disabilities).  If 
the examiner determines that the 
veteran's bilateral hip and back 
disabilities are aggravated by the 
service-connected knee disabilities, the 
examiner should indicate the extent of 
such aggravation.  A complete rationale 
for the examiner's opinion should be 
provided.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.  If the examiner 
is not available, or if the requested 
opinion cannot be given without further 
examination of the veteran, such 
examination should be scheduled.


5.  Readjudicate the veteran's claims for 
entitlement to service connection for 
bilateral hip and back disabilities on a 
direct basis or as secondary to service-
connected knee disabilities.  If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since August 2003.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


